DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 2 May 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hirashita et al. US 2012/0083148, in view of Le et al. US 2016/0089992, in view of Ando US 2018/0226813.
Regarding Claim 1, Hirashita teaches a vehicle (1, fig. 1) that allows execution of external charging for charging a power storage device mounted in the vehicle by a charging facility provided external to the vehicle (plug-in hybrid vehicle, refer to [0024], the vehicle comprising: 
a power receiving inlet (inlet 5, fig. 1), to which a connector (power feeding plug 10, fig. 1) of the charging facility is connectable for the external charging; 
a lid (cover module 7, fig. 1) provided at the power receiving inlet; 
a door lock device (door locking device 79, fig. 1) that switches a door for vehicle occupant between a locked state and an unlocked state; 
a lid lock device (unlocking switch 31, fig. 1) that switches the lid between a locked state and an unlocked state; 
a connector lock device (plug feeding locking device 40, fig. 1) that switches connection of the connector to the power receiving inlet between a locked state and an unlocked state.  Hirashita is silent regarding a relay that switches supply and interruption of operating power for operating the door lock device, lid lock device, and connector lock device.
Le teaches a relay (52A, fig. 4A and refer to [0090]) that switches supply and interruption of operating power for operating the door lock device (door locks), lid lock device (accessories), and connector lock device(accessories), (Once the bi-stable relay 52A is closed, components of the electrical system 46 that remain operational when the vehicle 10 is off (e.g., lights, fans, engine control modules, accessories, door locks, etc.) may be powered by the second battery 30, refer to [0090]).
Therefore, it would have been obvious to one or ordinary skill in the art at the time of the invention was made to use the relay as taught by Le with the vehicle of Hirashita to minimize the circuitry used for the various locking components.
The combination of Hirashita and Le are silent regarding wherein the relay is configured so that on/off is switched based on a locking operation and an unlocking operation to the door for vehicle occupant by a user.
Ando teaches wherein the relay is configured so that on/off is switched based on a locking operation and an unlocking operation to the door for vehicle occupant by a user (the charging lid 115 may be unlocked when a switch for unlocking the door of the vehicle 100 is operated in the vehicle cabin…. the charging lid 115 may be locked when a switch for locking the door of the vehicle 100 is operated in the vehicle cabin, refer to [0083] and [0084]).
Therefore, it would have been obvious to one or ordinary skill in the art at the time of the invention was made to use the method as taught by Ando with the vehicle of the combination of Hirashita and Le to minimize the circuitry used for the various locking components.
Regarding Claim 2, the combination of Hirashita, Le and Ando teaches all of the limitations of Claim 1 above and further teaches wherein when the relay is switched to be conductive, at least one of the lid lock device and the connector lock device operates behind the door lock device by a prescribed time period (refer to [0090] of Le).
Regarding Claim 3, the combination of Hirashita, Le and Ando teaches all of the limitations of Claim 1 above and further teaches wherein when the relay is switched to be conductive, at least one of the lid lock device and the connector look device operates longer in time than the door lock device (refer to [0090] of Le).
Regarding Claim 5, the combination of Hirashita, Le and Ando teaches all of the limitations of Claim 1 above and further teaches comprising a controller that outputs a non-operation command to the lid lock device when the connector is connected to the power receiving inlet (refer to [0050], [0059], and [0072]-[0081] of Hirashita).
Regarding Claim 6, the combination of Hirashita, Le and Ando teaches all of the limitations of Claim 1 above and further teaches comprising a controller that outputs a non-operation command to the connector lock device when the lids closed (refer to [0047]-[0049] and [0054]-[0056] of Hirashita).
Regarding Claim 7, the combination of Hirashita, Le and Ando teaches all of the limitations of Claim 1 above and further teaches wherein the relay is configured to switch between supplying and interrupting the operation power for operating the door lock device, the operation power for operating the lid lock device, and the operation power for operating the connector lock device based on the locking operation and the unlocking operation to the door for vehicle occupant by the user (refer to [0090] of Le and [0083] and [0084] of Ando).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hirashita et al. US 2012/0083148, in view of Le et al. US 2016/0089992, in view of Ando US 2018/0226813, in view of Ohtomo US 2012/0319648.
Regarding Claim 4, the combination of Hirashita, Le and Ando teaches all of the limitations of Claim 1 above, however is silent regarding a noise generator that generates a noise in accordance with an operation of at least one of the lid lock device and the connector lock device.
Ohtomo teaches a noise generator that generates a noise in accordance with an operation of at least one of the lid lock device and the connector lock device (refer to [0056]).
Therefore, it would have been obvious to one or ordinary skill in the art at the time of the invention was made to use the noise generator as taught by Ohtomo with the vehicle of the combination of Hirashita, Le and Ando to assist with notifying the user of the vehicle that the locks have functioned.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
7 June 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836